DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Sexton #57,070 on 03/17/2022.

The application has been amended as follows: Claims 12 and 24 amended by Examiner, 13-23 and 25-29 remain as presented by the applicant on 02/28/2022.

12. (Currently Amended) A flow control system, comprising:
a plurality of work units  (hereinafter abbreviated as WU's); and
a plurality of work units  (hereinafter abbreviated as WU's), the plurality of WU's and the plurality of WU's being linked, 
wherein each of the plurality of WUα's has an α control objective, which is a first control objective set for each WU independently, and an α control rule, which is a first control rule to be applied to the α control objective, 
each of the plurality of WUβ's has a β control objective, which is an aim to enable many WUα's out of the plurality of WUα's to achieve their respective α control objectives, and a β control rule, which is a second control rule to be applied to the β control objective, 
the β control rule is the second control rule dynamically changed based on partial information of the flow control system, 
the plurality of WUβ's are placed in some areas of the flow control system,
wherein each of the plurality of WUα's handles a first processing step, which is a first control target, 
wherein the WUα is configured to:

control the first processing step based on the obtained first processing step information of the 
wherein each of the plurality of WUβ's handles a second processing step, which is a second control target, 
wherein the WUβ is configured to:
obtain second processing step information of the WUβ from the second processing step of the 
obtain peripheral processing step information from other work units, WUα's or WUβ's, that are near the WUβ, and integrate the obtained peripheral processing step information and the obtained second processing step information of the 
control the second processing step based on the integrated processing step information.

24. (Currently Amended) The flow control system according to claim 12, in which the α control objective is an aim to, when a first state space is considered with respect to the first processing step of the .  


Allowable Subject Matter
Claims 12-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art US 20170050379 A1) teaches using multiple objectives to control multiple moving transports. however the prior art does not teach “wherein each of the plurality of WUα's has an α control objective, which is a first control objective set for each WU independently, and an α control rule, which is a first control rule to be applied to the α control objective, each of the plurality of WUβ's has a β control objective, which is an aim to enable many WUα's out of the plurality of WUα's to achieve their respective α control objectives, and a β control rule, which is a second control rule to be applied to the β control objective, the β control rule is the second control rule dynamically changed based on partial information of the 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668